     Case 4:21-cv-10845-SDD-KGA ECF No. 1, PageID.1 Filed 04/15/21 Page 1 of 41
MIED ProSe 7 (Rev 5/16) Complaint for Employment Discrimination




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF MICHIGAN



 Tadesse Gebreegziabher

                                                                  Case No.
(Write the full name of each plaintiff who is filing this         _________________________________
complaint. If the names of all the plaintiffs cannot fit          (to be filled in by the Clerk’s Office)
in the space above, please write “see attached” in the
space and attach an additional page with the full list
of names.)                                                        Jury Trial:   տ
                                                                                ✔ Yes տ No
                                                                                (check one)
v.
Eberspaecher North America, Inc.




(Write the full name of each defendant who is being
sued. If the names of all the defendants cannot fit in
the space above, please write “see attached” in the
space and attach an additional page with the full list
of names.)


                         Complaint for Employment Discrimination
     Case 4:21-cv-10845-SDD-KGA ECF No. 1, PageID.2 Filed 04/15/21 Page 2 of 41
MIED ProSe 7 (Rev 5/16) Complaint for Employment Discrimination


I.       The Parties to This Complaint

         A.       The Plaintiff(s)
                  Provide the information below for each plaintiff named in the complaint. Attach
                  additional pages if needed.
                           Name                       Dr. Tadesse Gebreegziabher
                                                      __________________________________________
                           Street Address             P O Box 2994
                                                      __________________________________________
                           City and County            Dearborn
                                                      __________________________________________
                           State and Zip Code         MI 48123
                                                      __________________________________________
                           Telephone Number           313-283-7395
                                                      __________________________________________
                           E-mail Address             Gebreeg17@gmail.com
                                                      __________________________________________

         B.       The Defendant(s)
                  Provide the information below for each defendant named in the complaint, whether the
                  defendant is an individual, a government agency, an organization, or a corporation.
                  For an individual defendant, include the person’s job or title (if known). Attach
                  additional pages if needed.
                  Defendant No. 1
                           Name                       __________________________________________
                                                      Eberspaecher North America, Inc.
                           Job or Title               __________________________________________
                           (if known)
                           Street Address             __________________________________________
                                                      29101 Haggerty Road
                           City and County            __________________________________________
                                                      Novi, Oakland County
                           State and Zip Code         __________________________________________
                                                      MI 48377
                           Telephone Number           __________________________________________
                                                      (248) 994-7010
                           E-mail Address             __________________________________________
                           (if known)

                  Defendant No. 2
                           Name                       __________________________________________
                           Job or Title               __________________________________________
                           (if known)
                           Street Address             __________________________________________
                           City and County            __________________________________________
                           State and Zip Code         __________________________________________
                           Telephone Number           __________________________________________
                           E-mail Address             __________________________________________
                           (if known)


                                                             2
     Case 4:21-cv-10845-SDD-KGA ECF No. 1, PageID.3 Filed 04/15/21 Page 3 of 41
MIED ProSe 7 (Rev 5/16) Complaint for Employment Discrimination


                  Defendant No. 3
                           Name                       __________________________________________
                           Job or Title               __________________________________________
                           (if known)
                           Street Address             __________________________________________
                           City and County            __________________________________________
                           State and Zip Code         __________________________________________
                           Telephone Number           __________________________________________
                           E-mail Address             __________________________________________
                           (if known)

                  Defendant No. 4
                           Name                       __________________________________________
                           Job or Title               __________________________________________
                           (if known)
                           Street Address             __________________________________________
                           City and County            __________________________________________
                           State and Zip Code         __________________________________________
                           Telephone Number           __________________________________________
                           E-mail Address             __________________________________________
                           (if known)




         C.       Place of Employment

                  The address at which I sought employment or was employed by the defendant(s) is:
                           Name                       Eberspaecher North America, Inc.
                                                      __________________________________________
                           Street Address             29101 Haggerty Road
                                                      __________________________________________
                           City and County            Novi, Oakland County
                                                      __________________________________________
                           State and Zip Code         MI 48377
                                                      __________________________________________
                           Telephone Number           (248) 994-7010
                                                      __________________________________________




                                                             3
      Case 4:21-cv-10845-SDD-KGA ECF No. 1, PageID.4 Filed 04/15/21 Page 4 of 41
MIED ProSe 7 (Rev 5/16) Complaint for Employment Discrimination


II.      Basis for Jurisdiction
         This action is brought for discrimination in employment pursuant to (check all that apply):

                  տ
                  ✔        Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e to
                           2000e-17 (race, color, gender, religion, national origin).

                           (Note: In order to bring suit in federal district court under Title VII, you must
                           first obtain a Notice of Right to Sue letter from the Equal Employment
                           Opportunity Commission.)

                  տ
                  ✔        Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§ 621
                           to 634.

                           (Note: In order to bring suit in federal district court under the Age
                           Discrimination in Employment Act, you must first file a charge with the Equal
                           Employment Opportunity Commission.)

                  տ        Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112 to
                           12117.

                           (Note: In order to bring suit in federal district court under the Americans with
                           Disabilities Act, you must first obtain a Notice of Right to Sue letter from the
                           Equal Employment Opportunity Commission.)

                  տ        Other federal law (specify the federal law):




                  տ
                  ✔        Relevant state law (specify, if known):
                           Elliott-Larsen Civil Rights Act




                  տ        Relevant city or county law (specify, if known):




                                                             4
       Case 4:21-cv-10845-SDD-KGA ECF No. 1, PageID.5 Filed 04/15/21 Page 5 of 41
MIED ProSe 7 (Rev 5/16) Complaint for Employment Discrimination


III.     Statement of Claim
         Write a short and plain statement of the claim. Do not make legal arguments. State as briefly
         as possible the facts showing that each plaintiff is entitled to the damages or other relief sought.
         State how each defendant was involved and what each defendant did that caused the plaintiff
         harm or violated the plaintiff’s rights, including the dates and places of that involvement or
         conduct. If more than one claim is asserted, number each claim and write a short and plain
         statement of each claim in a separate paragraph. Attach additional pages if needed.

         A.       The discriminatory conduct of which I complain in this action includes (check all that
                  apply):
                          տ     Failure to hire me.
                          տ
                          ✔     Termination of my employment.
                          տ
                          ✔     Failure to promote me.
                          տ     Failure to accommodate my disability.
                          տ
                          ✔     Unequal terms and conditions of my employment.
                          տ
                          ✔     Retaliation.
                          տ     Other acts (specify):




                           (Note: Only those grounds raised in the charge filed with the Equal
                           Employment Opportunity Commission can be considered by the federal district
                           court under the federal employment discrimination statutes.)

         B.       It is my best recollection that the alleged discriminatory acts occurred on date(s)
                  _____________________________________________________________________
                  From early February 2015 until June 9, 2020.

         C.       I believe that defendant(s) (check one):
                          տ       is/are still committing these acts against me.
                          տ
                          ✔       is/are not still committing these acts against me.

         D.       Defendant(s) discriminated against me based on my (check all that apply and explain):

                           տ
                           ✔        race ____________________________________________________
                                          African American
                           տ
                           ✔        color ___________________________________________________
                                           Black
                           տ        gender/sex ___________________________________________________
                           տ        religion _________________________________________________
                           տ
                           ✔        national origin ____________________________________________
                                                    Ethiopian
                           տ
                           ✔        age. My year of birth is ____________.
                                                             01/01/1964      (Give your year of birth only if
                                    you are asserting a claim of age discrimination.)
                           տ        disability or perceived disability (specify disability)
                                    ________________________________________________________

                                                             5
     Case 4:21-cv-10845-SDD-KGA ECF No. 1, PageID.6 Filed 04/15/21 Page 6 of 41
MIED ProSe 7 (Rev 5/16) Complaint for Employment Discrimination


         E.       The facts of my case are as follows. Attach additional pages if needed.




                      See attachment - Employment Discrimination Complaint.




                  (Note: As additional support for the facts of your claim, you may attach to this
                  complaint a copy of your charge filed with the Equal Employment Opportunity
                  Commission, or the charge filed with the relevant state or city human rights division.)


                                                             6
      Case 4:21-cv-10845-SDD-KGA ECF No. 1, PageID.7 Filed 04/15/21 Page 7 of 41
MIED ProSe 7 (Rev 5/16) Complaint for Employment Discrimination


IV.      Exhaustion of Federal Administrative Remedies
         A.       It is my best recollection that I filed a charge with the Equal Employment Opportunity
                  Commission or my Equal Employment Opportunity counselor regarding the
                  defendant’s alleged discriminatory conduct on (date)
                  __________________________________________________________________
                  First complaint filed on March 10, 2020; second complaint filed on July 23, 2020

         B.       The Equal Employment Opportunity Commission (check one):
                           տ        has not issued a Notice of Right to Sue letter.
                           տ
                           ✔        issued a Notice of Right to Sue letter, which I received on (date)
                                    _____________________________________________________.
                                    January 19, 2021 by email (lawyer) and January 26/2021 by mail
                                    (Note: Attach a copy of the Notice of Right to Sue letter from the Equal
                                    Employment Opportunity Commission to this complaint.)

         C.       Only litigants alleging age discrimination must answer this question.
                  Since filing my charge of age discrimination with the Equal Employment Opportunity
                  Commission regarding the defendant’s alleged discriminatory conduct (check one):
                           տ
                           ✔        60 days or more have elapsed.
                           տ        less than 60 days have elapsed.


V.       Relief
         State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do
         not make legal arguments. Include any basis for claiming that the wrongs alleged are
         continuing at the present time. Include the amounts of any actual damages claimed for the acts
         alleged and the basis for these amounts. Include any punitive or exemplary damages claimed,
         the amounts, and the reasons you claim you are entitled to actual or punitive money damages.
         Attach additional pages if needed.




                         See attachment - Employment Discrimination Complaint.




                                                             7
Case 4:21-cv-10845-SDD-KGA ECF No. 1, PageID.8 Filed 04/15/21 Page 8 of 41
     Case 4:21-cv-10845-SDD-KGA ECF No. 1, PageID.9 Filed 04/15/21 Page 9 of 41
MIED ProSe 7 (Rev 5/16) Complaint for Employment Discrimination


Additional Information:




  See attachments - Right of to Sue letters from EEOC.




                                                            
                 Case 4:21-cv-10845-SDD-KGA ECFCOVER
                                                No. 1, PageID.10      &RXQW\LQZKLFKDFWLRQDURVHBBBBBBBBBBBBBBB
JS 44 (Rev. 10/20)                       CIVIL           SHEET Filed 04/15/21     Page 10 ofOakland  41
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                         DEFENDANTS
                                                                                                          Eberspaecher North America, Inc.
Dr. Tadesse Gebreegziabher
   (b)   County of Residence of First Listed Plaintiff             Wayne County, Michigan                 County of Residence of First Listed Defendant              Oakland County, Michigan
                                (EXCEPT IN U.S. PLAINTIFF CASES)                                                                 (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                          NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                     THE TRACT OF LAND INVOLVED.

   (c)   Attorneys (Firm Name, Address, and Telephone Number)                                              Attorneys (If Known)
                                                                                                           Not known.
         Proceeding pro se

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                      III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                       (For Diversity Cases Only)                                    and One Box for Defendant)
  1    U.S. Government              ■3      Federal Question                                                                    PTF        DEF                                         PTF      DEF
         Plaintiff                            (U.S. Government Not a Party)                      Citizen of This State          ■1           1      Incorporated or Principal Place         4   ■4
                                                                                                                                                      of Business In This State

  2    U.S. Government                  4   Diversity                                            Citizen of Another State            2          2   Incorporated and Principal Place        5       5
         Defendant                            (Indicate Citizenship of Parties in Item III)                                                           of Business In Another State

                                                                                                 Citizen or Subject of a             3          3   Foreign Nation                          6       6
                                                                                                   Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                    Click here for: Nature of Suit Code Descriptions.
          CONTRACT                                                TORTS                            FORFEITURE/PENALTY                       BANKRUPTCY                       OTHER STATUTES
  110 Insurance                        PERSONAL INJURY              PERSONAL INJURY                 625 Drug Related Seizure             422 Appeal 28 USC 158             375 False Claims Act
  120 Marine                           310 Airplane                365 Personal Injury -                of Property 21 USC 881           423 Withdrawal                    376 Qui Tam (31 USC
  130 Miller Act                       315 Airplane Product            Product Liability            690 Other                                28 USC 157                        3729(a))
  140 Negotiable Instrument                 Liability              367 Health Care/                                                                                        400 State Reapportionment
  150 Recovery of Overpayment          320 Assault, Libel &            Pharmaceutical                                                    PROPERTY RIGHTS                   410 Antitrust
      & Enforcement of Judgment             Slander                    Personal Injury                                                    820 Copyrights                   430 Banks and Banking
  151 Medicare Act                     330 Federal Employers’          Product Liability                                                  830 Patent                       450 Commerce
  152 Recovery of Defaulted                 Liability              368 Asbestos Personal                                                  835 Patent - Abbreviated         460 Deportation
       Student Loans                   340 Marine                      Injury Product                                                         New Drug Application         470 Racketeer Influenced and
       (Excludes Veterans)             345 Marine Product              Liability                                                          840 Trademark                        Corrupt Organizations
  153 Recovery of Overpayment               Liability             PERSONAL PROPERTY                          LABOR                        880 Defend Trade Secrets         480 Consumer Credit
      of Veteran’s Benefits            350 Motor Vehicle           370 Other Fraud                  710 Fair Labor Standards                  Act of 2016                      (15 USC 1681 or 1692)
  160 Stockholders’ Suits              355 Motor Vehicle           371 Truth in Lending                 Act                                                                485 Telephone Consumer
  190 Other Contract                       Product Liability       380 Other Personal               720 Labor/Management                 SOCIAL SECURITY                       Protection Act
  195 Contract Product Liability       360 Other Personal              Property Damage                  Relations                        861 HIA (1395ff)                  490 Cable/Sat TV
  196 Franchise                            Injury                  385 Property Damage              740 Railway Labor Act                862 Black Lung (923)              850 Securities/Commodities/
                                       362 Personal Injury -           Product Liability            751 Family and Medical               863 DIWC/DIWW (405(g))                Exchange
                                           Medical Malpractice                                          Leave Act                        864 SSID Title XVI                890 Other Statutory Actions
      REAL PROPERTY                      CIVIL RIGHTS             PRISONER PETITIONS                790 Other Labor Litigation           865 RSI (405(g))                  891 Agricultural Acts
  210 Land Condemnation                440 Other Civil Rights      Habeas Corpus:                   791 Employee Retirement                                                893 Environmental Matters
  220 Foreclosure                      441 Voting                  463 Alien Detainee                   Income Security Act              FEDERAL TAX SUITS                 895 Freedom of Information
  230 Rent Lease & Ejectment       ■   442 Employment              510 Motions to Vacate                                                 870 Taxes (U.S. Plaintiff             Act
  240 Torts to Land                    443 Housing/                    Sentence                                                              or Defendant)                 896 Arbitration
  245 Tort Product Liability               Accommodations          530 General                                                           871 IRS—Third Party               899 Administrative Procedure
  290 All Other Real Property          445 Amer. w/Disabilities -  535 Death Penalty                    IMMIGRATION                           26 USC 7609                      Act/Review or Appeal of
                                           Employment              Other:                           462 Naturalization Application                                             Agency Decision
                                       446 Amer. w/Disabilities -  540 Mandamus & Other             465 Other Immigration                                                  950 Constitutionality of
                                           Other                   550 Civil Rights                     Actions                                                                State Statutes
                                       448 Education               555 Prison Condition
                                                                   560 Civil Detainee -
                                                                       Conditions of
                                                                       Confinement
V. ORIGIN (Place an “X” in One Box Only)
■ 1 Original       2 Removed from                            3      Remanded from              4 Reinstated or             5 Transferred from      6 Multidistrict       8 Multidistrict
       Proceeding            State Court                            Appellate Court              Reopened                    Another District          Litigation -        Litigation -
                                                                                                                             (specify)                 Transfer            Direct File
                                        Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                        Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e to 2000e-17, Age Discrimination in Employment Act
VI. CAUSE OF ACTION                     Brief description of cause:
                                        Discrimination and relatiation based on race, national origin, and age.
VII. REQUESTED IN                           CHECK IF THIS IS A CLASS ACTION                   DEMAND $                                     CHECK YES only if demanded in complaint:
     COMPLAINT:                             UNDER RULE 23, F.R.Cv.P.                                                                       JURY DEMAND:             ■ Yes       No
VIII. RELATED CASE(S)
                                            (See instructions):
      IF ANY                                                         JUDGE                                                               DOCKET NUMBER
DATE                                                                   SIGNATURE OF ATTORNEY OF RECORD
April 15, 2021
FOR OFFICE USE ONLY

  RECEIPT #                     AMOUNT                                     APPLYING IFP                                    JUDGE                           MAG. JUDGE
              Case 4:21-cv-10845-SDD-KGA ECF No. 1, PageID.11 Filed 04/15/21 Page 11 of 41
PURSUANT TO LOCAL RULE 83.11
1.                Is this a case that has been previously dismissed?                        Yes
                                                                                          ■ No
     If yes, give the following information:

     Court:

     Case No.:

     Judge:



2.                Other than stated above, are there any pending or previously
                  discontinued or dismissed companion cases in this or any other            Yes
                  court, including state court? (Companion cases are matters in which     ■ No
                  it appears substantially similar evidence will be offered or the same
                  or related parties are present and the cases arise out of the same
                  transaction or occurrence.)

     If yes, give the following information:

     Court:

     Case No.:

     Judge:


Notes :
    Case 4:21-cv-10845-SDD-KGA ECF No. 1, PageID.12 Filed 04/15/21 Page 12 of 41




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

TADESSE GEBREEGZIABHER,
         Plaintiff,

-vs-

EBERSPAECHER NORTH AMERICA, INC.

              Defendant.


    Tadesse Gebreegziabher
    Plaintiff, Pro Se
    PO Box 2994
    Dearborn, MI 48123
    (313) 283-7395
    Gebreeg17@gmail.com


                PLAINTIFF’S COMPLAINT AND JURY DEMAND1

     Plaintiff, Tadesse Gebreegziabher, pro se, complains against Defendant
Eberspaecher North America, Inc. as follows:

                      PARTIES, JURISDICTION, AND VENUE

        1. Plaintiff Dr. Tadesse Gebreegziabher (“Gebreegziabher”) is an individual who

resides in Wayne County, Dearborn, Michigan.


1This complaint and jury demand were drafted with the assistance of a lawyer licensed
to practice in the State of Michigan, pursuant to MRPC 1.2(b). They were prepared with
the assistance of the Detroit Mercy Law Pro Se Legal Assistance Clinic, Theodore
Levin U.S. Courthouse, Room 1044, 231 W. Lafayette Blvd., Detroit, MI 48226, Tel:
313-234-2690
                                            1
 Case 4:21-cv-10845-SDD-KGA ECF No. 1, PageID.13 Filed 04/15/21 Page 13 of 41


      2. Defendant Eberspaecher North America, Inc. (“Defendant” or “Eberspaecher)

is a Michigan corporation with its principal place of business in Oakland County,

Michigan at 29101 Haggerty Road, Novi, MI 48377.

      3. Plaintiff brings claims in this lawsuit under Title VII of the Civil Rights Act

of 1964, as amended, the Age Discrimination in Employment Act of 1967, and the

Elliott-Larsen Civil Rights Act of 1976.

      4. Defendant runs an operation out of Novi, Michigan, and employed Plaintiff at

its Novi location.

      5. This Court has subject matter jurisdiction over this matter because Plaintiff’s

claim arises under federal law.

      6. Venue is proper in the Eastern District of Michigan because all of the events

giving rise to this case and controversy occurred in the Eastern District of Michigan

and because Defendant resides within the Eastern District of Michigan. Defendant

operates the corporation where Plaintiff was employed in this judicial district within

the meaning of 28 U.S.C. §1391(c) and, accordingly, venue lies in this judicial district.

      7. Prior to filing this lawsuit, Plaintiff timely filed a complaint of discrimination

and received a right to sue letter from the Equal Employment Opportunity Commission

(“EEOC”).

      8. Prior to the filing of this action, Gebreegziabher filed a timely written charge

of retaliation and discrimination with the EEOC.



                                            2
 Case 4:21-cv-10845-SDD-KGA ECF No. 1, PageID.14 Filed 04/15/21 Page 14 of 41


      9. On January 15, 2021, the EEOC issued a determination closing the charges

(Charge   Nos.   471-2020-02298      and   471-2020-03297)      and    extending   Mr.

Gebreegziabher a notice of right to sue within 90 days.

      10. This lawsuit is being filed within 90 days of Gebreegziabher’s receipt of the

right-to-sue letter issued by the EEOC. (See attached Dismissal and Notice of Suit

Rights, dated January 15, 2021).

                             STATEMENT OF FACTS

      11. Plaintiff was at all relevant times employed by Defendant.

      12. Plaintiff is a 56-year-old African American male of Ethiopian National

origin.

      13. Plaintiff began working for Defendant in September 2013 with thirteen years

of engineering experience, and excellent academic qualifications (bachelor’s degree,

BSc, Master’s Degree, MSc, and Doctorate Degree (PhD) in Mechanical Engineering).

      14. Plaintiff was initially employed as a Product Engineer.

      15. Around February/March of 2015, Plaintiff’s immediate manager (Dale

Boone) at Eberspaecher requested that Plaintiff complete a new job classification form

for Product Engineer I position to transition from his job title as “Product Engineer”

that he held since the beginning of his employment with Defendant.

      16. Plaintiff did not accept the invitation because his skillset, work experience

and academic credentials made him qualified for, at least, the Product Engineer II



                                           3
 Case 4:21-cv-10845-SDD-KGA ECF No. 1, PageID.15 Filed 04/15/21 Page 15 of 41


position and accordingly complained to his HR manager at Eberspaecher as he felt this

was a demotion as this job title was given to newly hired entry level engineers.

      17. Plaintiff was later allowed by his immediate manager to complete the

Product Engineer II position form after communication with HR, which he was

granted.

      18. Around February/March of 2015, Plaintiff brought a request for pay

adjustment for the job classification change from Product Engineer I to Product

Engineer II. The HR manager noted the request for pay adjustment and recommended

that Plaintiff escalate to his immediate manager and HR Vice President.

      19. In February/March of 2015, the company failed to make any pay adjustment

and the discriminatory practice to withhold his career growth continued until 2020 by

using its subjective Performance Review Process to limit Plaintiff’s performance.

       20. At the end of 2016 and early in 2017, another follow-up request by Plaintiff

for job classification review and salary adjustment (as other colleagues with similar

job functions and lower academic qualification were holding higher job titles, such as

Lead Engineers) also failed.

      21. At the end of 2016 and early in 2017, Plaintiff applied for an internal job

within the Passenger Car Department in Novi, Michigan office for a Product Engineer

Position for Hyundai Motor Company Projects. However, the application was denied

without any reason by management. Defendant’s management failed to apply its Equal



                                          4
 Case 4:21-cv-10845-SDD-KGA ECF No. 1, PageID.16 Filed 04/15/21 Page 16 of 41


Employment Opportunity internal policy, state, and federal laws in its decision to hire

another engineer from South Korea.

      22. In early 2017, management also hired another individual (an engineering

manager) with South Korean roots (American) from Michigan without any internal

announcement for an open position for a manager, evidence of systematic

discrimination against Plaintiff.

      23. In early 2017, Plaintiff was also instructed to report to the new manager

within the Passenger Car Department and train both the new manager and new hire

from South Korea about the company’s internal procedures in product design and

development process until the end of 2017.

      24. Near the end of 2017, Plaintiff was transferred to work on Ford Projects

under another manager by the name Bob Turkovich.

      25. In November 2018, Plaintiff complained to the HR director (Peter Marriot)

that even though positions were not posted, Plaintiff should have been promoted to

“Lead Engineer” position after a certain number of years based on his long work

experience and impeccable academic qualifications (about 20 years of work experience

and education - BSc, MSc, and PhD degrees in Mechanical Engineering) like his

Caucasian and other Asian co-workers. Plaintiff also asked HR director (Peter Marriot)

for lateral transfer within the USA or internationally per company policy.

      26. In 2018 and 2019, Plaintiff reported to the HR manager and director several

cases of discrimination incidents, such as the denial of career growth but not limited to
                                           5
 Case 4:21-cv-10845-SDD-KGA ECF No. 1, PageID.17 Filed 04/15/21 Page 17 of 41


denying lateral transfers or applying for jobs within and outside the engineering

department. Concerns regarding transparency in performance reviews where the

plaintiff was told by immediate supervisor that management had made decisions not to

give a rating/scoring of above “3/5” during performance review meetings to deny

career development of the plaintiff.

      27. The last position Plaintiff held until the wrongful termination date on June 9,

2020, was Product Engineer II, without any career growth or promotion.

      28. In 2015, the discriminatory/retaliatory treatment started badly when a

coworker without any bachelor’s degree in mechanical engineering was promoted to

be his supervisor without any internal announcement which is in contravention to

company policy and violating (equal employment opportunity), leaving Plaintiff

without any career growth or promotion for about seven years.

      29. Plaintiff’s last position at the time of termination on June 9, 2020 was as a

Product Engineer II, instead of the “Lead Product Engineer” Position that other

colleagues with less or equivalent job experience and academic qualifications might

have held.

      30. In September 2019, Plaintiff’s co-worker, Nathan Zachry, was promoted to

become Plaintiff’s supervisor without any internal announcement for an open position.

No direct supervisory role for the year of 2019 except approving vacations and expense

reports.



                                           6
 Case 4:21-cv-10845-SDD-KGA ECF No. 1, PageID.18 Filed 04/15/21 Page 18 of 41


      31. In February/March 2020, Plaintiff’s supervisor, Nathan Zachry, and his

manager, Bob Turkovich, asked Plaintiff to sit with them for a final 2019 Year

Performance Review and handed him a Performance Improvement Plan (“PIP”) for 90

days. They also asked Plaintiff to agree to both the Performance review and PIP and

sign all the documents. Plaintiff disagreed with the performance review, but Plaintiff

was given 24 hours to meet the request.

      32.   Plaintiff held meetings with HR manager and escalated a complaint of

discrimination based on race/ethnicity, national origin and retaliation including

potential physical harm. Plaintiff requested HR to investigate the discrimination

practice during his employment with the company as well as an investigation into the

immediate supervisor Nathan Zachry and for management and HR to investigate the

Performance Review Plan and process for the 2019 that did not follow company policy.

      33. After the complaint, Plaintiff was subjected to intense scrutiny and criticism

including harassment by coworkers. These included instances of higher-level managers

hostile environment by blocking passages in the corridors of the Novi Office which

were quite common and threatening.

      34. HR manager (Stephanie Andrews) was not cooperative in protecting or

relieving Plaintiff from discrimination, harassment, and the hostile work environment.

      35. On March 10, 2020, Plaintiff filed an employment discrimination complaint

with the EEOC (complaint against immediate supervisor by the name Nathan Zachary

and manager Bob Turkovich as well as HR Manager, Stephanie Andrews) after
                                           7
 Case 4:21-cv-10845-SDD-KGA ECF No. 1, PageID.19 Filed 04/15/21 Page 19 of 41


Plaintiff felt that the three people were conspiring against him and failed to honor their

commitment to fix the wrong performance review in their prior meeting with him.

      36. As was done since 2018, on March 11, 2020, Plaintiff briefly met with the

HR director (Peter Marriot) and asked him if Plaintiff could schedule an urgent meeting

to discuss issues about additional employment discrimination and he expressed his

willingness to sit with Plaintiff and hence asked him to schedule a meeting for March

13, 2020. He also instructed Plaintiff to send an email request to his immediate

engineering supervisor and manager as well as the HR manager for them to suspend

any Performance Review related activities until Plaintiff discussed the matter with him.

      37. For the 2018 Year Performance review, Plaintiff had an overall performance

review rating of "4/5" for the first time by Bob Tonkovich but without any meaningful

change to his pay grade/career growth. After Plaintiff made several complaints, he was

subjected to increased scrutiny and criticism as well as worse performance evaluation

(overall rating of "2/5") for the 2019 Performance Review which took place in

February/March of 2020 from his new supervisor that he did not technically report to

for most of the time in 2019. The performance review for 2019 was pure retaliatory

and discriminatory action that violates the law.

      38. On March 13, Plaintiff went to see the HR director, Peter Marriot, in his

office per their scheduled appointment. However, Mr. Marriot declined to meet with

Plaintiff, asserting that the employment discrimination complaint was a legal matter

that was already filed with the EEOC. He instructed Plaintiff to obey all instructions
                                            8
 Case 4:21-cv-10845-SDD-KGA ECF No. 1, PageID.20 Filed 04/15/21 Page 20 of 41


from his immediate engineering supervisor and manager as well as the HR manager

moving forward. However, before ending the meeting, Plaintiff stated that he did not

agree to the performance review and the PIP at all and explained to the supervisor that

Plaintiff was being treated very differently than his coworkers. Plaintiff reported that

the Plan and Review process did not follow company guidelines/standards.

       39. The Performance plan was never completed at the beginning of the year.

Instead, it was drafted at the end of September 2019 and completed and signed on

October 2019.

       40. According to the performance review process, the performance plan was

supposed to be completed at the beginning of the year, the mid-year review was

supposed to happen in July and the final year review in January the following year. The

company violated its internal rules and manipulated the process to discriminate against

Plaintiff.

       41. Plaintiff did not have any mid-year PDA review per company policy. There

was not any timely performance plan to begin with as stated above.

       42. Plaintiff’s salary was reduced temporarily by 20% effective May 2, 2020 due

to COVID-19 until his termination on June 9, 2020 without any formal agreement on

salary reduction. The company announced that it took this measure across the board to

save money without providing Plaintiff with any proof or explanation.




                                           9
 Case 4:21-cv-10845-SDD-KGA ECF No. 1, PageID.21 Filed 04/15/21 Page 21 of 41


      43. Upon information and belief, the company raised the salary to 90% of the

previous year’s salary range for each employee after the Plaintiff’s termination of

employment on June 9, 2020.

      44. Around March 9, 2020 Plaintiff’s immediate supervisor asked Plaintiff to

write daily “Night Letters” for updating the status of open issues for all Ford Projects

for which Plaintiff was responsible for but never got feedback or support on

engineering issues including those about resources for three months.

      45. The company failed to implement the PIP that was supposed to be

implemented and scheduled for the 30-day, 60-day and 90-day review dates. No actual

meetings took place for the 30-day, 60-day and 90-day reviews at all. All scheduled

PIP meetings were cancelled or missed until his employment termination, except the

daily “Night Letter.”

      46. The daily “Night Letter” task continued for a while and was dropped

altogether for a couple of weeks until Plaintiff was asked to restart sending them again

in May 2020, which Plaintiff continued until his termination on June 9, 2020.

Technically, the Night Letter task was one of the activities in the PIP. Plaintiff’s

supervisor told him at different times when Plaintiff called him for support on urgent

issues/matters that he was not reading his emails at all. Plaintiff also confirmed that his

supervisor was not interested in reading his “Night Letters.”

      47. Immediately after Plaintiff’s complaint with the EEOC, Plaintiff began to

experience a very hostile work environment and daily harassment by his immediate
                                            10
 Case 4:21-cv-10845-SDD-KGA ECF No. 1, PageID.22 Filed 04/15/21 Page 22 of 41


supervisor (Nathan Zachary) and a program manager (Victor Gastelum) as well as

designers and other colleagues. This was coordinated harassment and had the impact

of creating a very humiliating and frustrating environment where at times, Plaintiff

considered leaving the company and was experiencing stress, anxiety, and sleepless

nights. Plaintiff’s coworkers (such as George Hawkins an African American employee)

witnessed the daily harassment and hostile work environment in which Plaintiff was

working.

      48. The impact of the coordinated harassment and hostile environment and

retaliation on Plaintiff led him to consider leaving the company. Plaintiff experienced

stress, anxiety, and sleep deprivation until there was not any time left to seek treatment.

Plaintiff was also subjected to long work hours and seeking engineering resources

(approvals of overtime pay for designers from their respective supervisors) including

being forced to work on weekends to support design resources which would be

available only on weekends on Overtime pay.

      49. At the time of termination, Plaintiff was working on multiple Ford Projects.

      50. Resources for completing his projects, like design tasks, were either

sabotaged or delayed and during weekly program review meetings, resource priorities

were given to other engineers. Due to lack of resources which the Plaintiff was

documenting in the “Night Letters,” the projects would run late to meet critical program

timelines. Those resources were denied or purposely delayed, and Plaintiff was



                                            11
 Case 4:21-cv-10845-SDD-KGA ECF No. 1, PageID.23 Filed 04/15/21 Page 23 of 41


documenting the design resource risks in his daily “Night Letter,” which was sent to

his supervisor.

      51. Plaintiff was consistently warned and at times threatened that he should not

disclose any lack of resources or other internal reorganization information to the

customer (Ford). Instead, Plaintiff was encouraged to give excuses until the customer

escalates for support from higher-level management, which caused huge stress and

mental exhaustion to Plaintiff. For example, Plaintiff lost his design resource (Ken

Lenz) to another engineer/program in early 2020.

      52. The affected exhaust system development projects that the plaintiff worked

on were F150 diesel 2021 Model year, several Econoline Gasoline projects for different

model years as well as transit 2022 vehicle program, which apparently the defendant

lost as the OEM decided to award it to another competitor.

      53. For one of the projects that got cancelled (transit), the company could not

meet customer cost targets because of a lack of a manufacturing site in Mexico close

enough to Ford Mexico’s plant where the customer vehicle was supposed to be

launched.

      54. The cancellation of that project by the customer was not a sufficient

condition to terminate Plaintiff’s employment, as Plaintiff was still working on other

several projects, as noted above.

      55. Based on customer’s (Ford) quality requirements for staffing projects, the

company is supposed to be staffed with sufficient, qualified, and experienced engineers
                                          12
 Case 4:21-cv-10845-SDD-KGA ECF No. 1, PageID.24 Filed 04/15/21 Page 24 of 41


that have worked with the company for several years. In fact, the customer uses the

number of years an engineer stays with the defendant as a criterion for awarding

businesses.

      56. Plaintiff’s projects were given either to the new engineer of Caucasian race

or Ricki Cohen, who is also a younger Caucasian woman who was employed with the

company for about two years.

      57. The company was working on acquiring new projects from other OEMs.

During this time, other engineers younger in age and not within the same race/ethnicity

had less of a workload than Plaintiff and yet they maintained their positions with the

company. The company thus discriminated against Plaintiff when it hired a new

engineer for a position for which Plaintiff is more qualified.

      58. On June 8, 2020, Plaintiff received an invitation for a meeting from the HR

Director (Peter Marriot) to take place at his office on June 9, 2020 at 8:30AM and

Plaintiff expressed/agreed to do so.

      59. On June 9, 2020 (at 8:10AM), Plaintiff arrived at the Eberspaecher North

America, Inc. Headquarters located on 29101 Haggerty Road, Novi, MI 48377.

      60. On June 9, 2020, the meeting was attended by the HR Manager (Stephanie

Andrews), HR director (Peter Marriot) and Plaintiff. Plaintiff never received any record

showing the age, names, positions of the people that were let go.

      61. On June 9, 2020, the HR Director handed Plaintiff a copy of the termination

letter and explained to Plaintiff that this layoff was due to COVID-19. He said that
                                           13
 Case 4:21-cv-10845-SDD-KGA ECF No. 1, PageID.25 Filed 04/15/21 Page 25 of 41


Plaintiff was selected for the layoff based on his performance review for the 2019

calendar year.    He stated that to make the decision regarding the layoff, the

performance review of five product engineers with the same job title were compared.

Namely, Product Engineer II positions were compared.

      62. Plaintiff was not provided with the list of Product Engineer II employees in

his department. However, Plaintiff was able to find out that the affected engineer was

a colleague of his who was with a higher pay grade (Lead Engineer Position in another

group/manager) but with lower qualifications than Plaintiff’s.

      63. The long and continuous discriminatory practice within the company

regarding his pay grade/career growth or job title issues have been brought to the

attention of HR Director (Mr. Peter Marriot) several times since 2018.

      64. During the meeting, Plaintiff explained to the HR Director that the

Performance review or rating for 2019 year was done by Mr. Nathan Zachary who did

not have any direct supervisory responsibility for the 2019. Plaintiff also reminded him

that the performance review process for 2019 did not follow the company guidelines

and that it was under investigation with the EEOC as it was completed in October 2019.

      65. In May 2020, an opening for a Product Engineer position was announced

internally by HR in Plaintiff’s Engineering department. Accordingly, a new engineer

was hired and began employment at least a week before or after the Plaintiff’s

employment was terminated.



                                          14
 Case 4:21-cv-10845-SDD-KGA ECF No. 1, PageID.26 Filed 04/15/21 Page 26 of 41


      66. Plaintiff’s supervisor (Mr. Zachary) was also engaged in the discriminatory

practice of disapproving Plaintiff’s travel expense reports after his travel to Germany

with four other people in September of 2019.

      67. While the travel expense reports for the other four people (who are white)

who traveled with Plaintiff were approved without any scrutiny by their respective

managers, Plaintiff’s travel expense reports (lunch, dinner, taxi expenses, hotel stay,

etc.) were rejected multiple times under humiliating circumstances but partially

approved after his complaint was brought to the HR manager.

      68. Other travel expenses such as Plaintiff’s use of Plaintiff’s personal car to

travel from the head office to employers’ Plants (Wixom and Brighton) were also

systematically discouraged by putting a new time limit of two months with

consequences of huge financial loss/damage to Plaintiff for those expenses that took

place in 2019 and 2020 as Plaintiff was not able to submit any travel expenses under

the so-called “new time limit.”

      69. As a direct and proximate result of Defendant’s discriminatory actions

described above, Plaintiff has suffered both economic and non-economic damages,

including a decline in mental health (depression and anxiety) and sleep deprivations.

  COUNT I - VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF
                     1964 (DISCRIMINATION)

      70. Plaintiff incorporates all the above allegations by reference.

      71. Plaintiff was employed by Defendant at all relevant times.


                                          15
 Case 4:21-cv-10845-SDD-KGA ECF No. 1, PageID.27 Filed 04/15/21 Page 27 of 41


      72. Title VII prohibits employers from discriminating against any individual

regarding compensation, terms, conditions, or privileges of employment because of the

employee’s race or national origin. See 42 U.S.C. §§ 2000e-2(a)(1-2).

      73. Defendant, through its supervisor, Nathan Zachry, Manager, Bob Turkovich,

and HR Manager, Stephanie Andrews, and HR Director, Peter Marriott failed to allow

career growth or any pay adjustments to Plaintiff’s salary despite added responsibilities

and a job reclassification because he is an African American man whose national origin

is Ethiopian.

      74. Plaintiff is a member of a protected class as he is an African American man

of Ethiopian national origin.

      75. Defendant knew of Plaintiff’s protected class because Plaintiff is visibly

African American, he is known among co-workers and management that he is of

Ethiopian origin as he travels there every year for vacation and to visit relatives. He

also has an Ethiopian accent, and Plaintiff engaged in daily conversations and

interactions with management and immediate supervisory staff that involved his

Ethiopian national origin.

      76. Plaintiff was subjected to harm as a direct and proximate result of this

discrimination: Defendant withheld promotion opportunities, gave Plaintiff a lower

than deserved performance rating, and was ultimately terminated.

      77. Others who were similarly situated engineers in Plaintiff’s workplace but

were not African American and/or of Ethiopian origin were treated more favorably and
                                           16
 Case 4:21-cv-10845-SDD-KGA ECF No. 1, PageID.28 Filed 04/15/21 Page 28 of 41


not subjected to the same or similar adverse treatment and entitled to higher job titles

and paygrades such as Lead Engineer Position, which Plaintiff was denied for a long

time.

        78. Others who were similarly situated engineers in Plaintiff’s workplace, who

were less qualified but were not African American and/or of Ethiopian origin were

given opportunities for promotion (Lead Engineer), bonuses, and pay adjustments

while Plaintiff was not.

        79. Plaintiff was subjected to harm as a direct and proximate result of this

discrimination: Defendant failed to adjust Plaintiff’s pay to reflect his responsibilities,

withheld promotion opportunities, and gave Plaintiff a lower than deserved

performance rating. Accordingly, Plaintiff suffered non-economic and economic

damages including, but not limited to, loss of backpay.

  COUNT II: VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF
                      1964 (RETALIATION)

        80. Plaintiff incorporates all the above allegations by reference.

        81. Plaintiff was employed by Defendant at all relevant times.

        82. Title VII prohibits employers from retaliating against an employee who has

"made a charge, testified, assisted or participated in" any charge of unlawful

discrimination. See 42 U.S.C. §§ 2000e-3(a).

        83. Defendant, through its supervisor Nathan Zachry, Manager Bob Turkovich,

and HR Manager Stephanie Andrews, and HR Director Peter Marriot gave Plaintiff


                                            17
 Case 4:21-cv-10845-SDD-KGA ECF No. 1, PageID.29 Filed 04/15/21 Page 29 of 41


lower than deserved performance review ratings in retaliation to his reports of

discrimination because he is an African American man whose national origin is

Ethiopian.

      84. Defendant, through its supervisor Nathan Zachry, Manager Bob Turkovich,

and HR Manager Stephanie Andrews, and HR Director Peter Marriot terminated

Plaintiff’s employment in retaliation to his reports of discrimination because he is an

African American man whose national origin is Ethiopian.

      85. Plaintiff was subjected to harm as a direct and proximate result of this

discrimination: Defendant gave Plaintiff lower than deserved performance ratings and

ultimately terminated his employment. Accordingly, Plaintiff suffered non-economic

and economic damages including, but not limited to, loss of backpay and frontpay.

        COUNT II - VIOLATION OF THE AGE DISCRIMINATION IN
                      EMPLOYMENT ACT OF 1967

      86. Plaintiff incorporates all the above allegations by reference.

      87. Plaintiff was employed by Defendant at all relevant times.

      88. Plaintiff is a 56-year-old man.

      89. The Age Discrimination in Employment Act of 1967, specifically 29 U.S.C.

§§ 621 to 634, makes it unlawful for Defendants to discriminate against a person

because of his age with respect to any term, condition, or privilege of employment,

including hiring, firing, promotion, layoff, compensation, benefits, job assignments,

and training.


                                            18
 Case 4:21-cv-10845-SDD-KGA ECF No. 1, PageID.30 Filed 04/15/21 Page 30 of 41


      90. Defendant’s acts of discrimination against Plaintiff for his age were

intentional and willful.

      91. Defendant terminated Plaintiff’s employment from a position for which he

was qualified during the COVID-19 pandemic because of his age but younger

employees in his work group remained employed.

      92. But-for Plaintiff’s age, Plaintiff would still have been employed despite the

COVID-19 pandemic.

      93. Plaintiff was subjected to harm as a direct and proximate result of this

discrimination: Plaintiff suffered non-economic damages and economic damages

including, but not limited to, loss of backpay and frontpay.

   COUNT III - VIOLATION OF THE ELLIOTT-LARSEN CIVIL RIGHTS
                   ACT OF 1976 (DISCRIMINATION)

      94. Plaintiff incorporates all the above allegations by reference.

      95. Plaintiff was employed by Defendant at all relevant times.

      96. Title VII prohibits employers from discriminating against any individual

regarding compensation, terms, conditions, or privileges of employment because of the

employee’s race or national origin. See 42 U.S.C. §§ 2000e-2(a)(1-2).

      97. Defendant, through its supervisor Nathan Zachry, Manager Bob Turkovich,

and HR Manager Stephanie Andrews, and HR Director Peter Marriot failed to make

any pay adjustments to Plaintiff’s salary despite added responsibilities and a job

reclassification because he is an African American man of Ethiopian national origin.


                                          19
 Case 4:21-cv-10845-SDD-KGA ECF No. 1, PageID.31 Filed 04/15/21 Page 31 of 41


      98. Defendant, through its supervisor Nathan Zachry, Manager Bob Turkovich,

and HR Manager Stephanie Andrews, and HR Director Peter Marriot gave Plaintiff

poor performance review ratings because he is an African American man of Ethiopian

national origin

      99. Plaintiff is a member of a protected class as he is an African American man

of Ethiopian national origin.

      100. Defendant knew of Plaintiff’s protected class because Plaintiff is visibly

African American, he has an Ethiopian accent, and Plaintiff engaged in daily

conversations and interactions with management and immediate supervisory staff that

involved his Ethiopian national origin.

      101. Others who were similarly situated engineers in Plaintiff’s workplace but

were not African American and/or Ethiopian were treated more favorably and not

subjected to the same or similar adverse treatment.

      102. Others who were similarly situated engineers in Plaintiff’s workplace, who

were less qualified but were not African American and/or Ethiopian were given

opportunities for promotion, bonuses, and pay adjustments while Plaintiff was not.

      103. Plaintiff was subjected to harm as a direct and proximate result of this

discrimination: Defendant failed to adjust Plaintiff’s pay to reflect his responsibilities,

withheld promotion opportunities, and gave Plaintiff a lower than deserved

performance rating. Accordingly, Plaintiff suffered non-economic damages and

economic damages, including but not limited to, loss of backpay.
                                           20
 Case 4:21-cv-10845-SDD-KGA ECF No. 1, PageID.32 Filed 04/15/21 Page 32 of 41




   COUNT IV - VIOLATION OF THE ELLIOTT-LARSEN CIVIL RIGHTS
                   ACT OF 1976 (RETALIATION)

      104. Plaintiff incorporates all the above allegations by reference.

      105. Plaintiff was employed by Defendant at all relevant times.

      106. Title VII prohibits employers from retaliating against an employee who has

"made a charge, testified, assisted or participated in" any charge of unlawful

discrimination. See 42 U.S.C. §§ 2000e-3(a).

      107. Defendant, through its supervisor Nathan Zachry, Manager Bob Turkovich,

and HR Manager Stephanie Andrews, and HR Director Peter Marriot gave Plaintiff

lower than deserved performance review ratings in retaliation to his reports of

discrimination because he is an African American man of Ethiopian national origin.

      108. Defendant, through its supervisor Nathan Zachry, Manager Bob Turkovich,

and HR Manager Stephanie Andrews, and HR Director Peter Marriot terminated

Plaintiff’s employment in retaliation to his reports of discrimination because he is an

African American man of Ethiopian national origin.

      109. Plaintiff is a member of a protected class as he is an African American man

of Ethiopian national origin.

      110. Defendant knew of Plaintiff’s protected class because Plaintiff is visibly

African American, he has an Ethiopian accent, and Plaintiff engaged in daily




                                          21
 Case 4:21-cv-10845-SDD-KGA ECF No. 1, PageID.33 Filed 04/15/21 Page 33 of 41


conversations and interactions with management and immediate supervisory staff that

involved his Ethiopian national origin.

      111. Others who were similarly situated engineers in Plaintiff’s workplace but

were not African American and/or Ethiopian were treated more favorably and not

subjected to the same or similar adverse treatment.

      112. Others who were similarly situated engineers in Plaintiff’s workplace, who

were less qualified but were not African American and/or Ethiopian were given

opportunities for promotion, bonuses, and pay adjustments while Plaintiff was not.

      113. Others who were similarly situated engineers in Plaintiff’s workplace, who

were less qualified but were not African American and/or Ethiopian continued to be

employed while Plaintiff was not.

      114. Plaintiff was subjected to harm as a direct and proximate result of this

discrimination: Defendant gave Plaintiff lower than deserved performance ratings and

ultimately terminated his employment. Accordingly, Plaintiff suffered non-economic

and economic damages including loss of backpay and frontpay.

                               PRAYER FOR RELIEF

Plaintiff REQUESTS that the court:

      a. declare that Defendant’s discriminatory practice of withholding promotions,

pay adjustments and employment opportunities from him based on his race and

national origin and ethnicity unlawfully segregates and classifies employees because

of their race and national origin,
                                          22
   Case 4:21-cv-10845-SDD-KGA ECF No. 1, PageID.34 Filed 04/15/21 Page 34 of 41


         b. award damages to Plaintiff that reflect his economic losses, including past and

  future wages as a result of Defendant’s failure to promote and ultimately terminate

  Plaintiff,

         c. award Plaintiff compensatory damages sufficient to compensate him for his

  non-economic losses, including mental anguish and emotional distress,

  embarrassment and humiliation, and damage to his professional reputation as a result

  of Defendant’s actions,

         d. award Plaintiff punitive damages reflecting the blatant disregard Defendant

         demonstrated for Plaintiff’s rights under Title VII, the ADEA and the ELCRA,

         e. award Plaintiff the costs and disbursements of this action, including, if

applicable, reasonable attorney fees, witness fees, and costs; and

         f. grant Plaintiff an award of other and additional legal and/or equitable relief to

which he may be entitled.

                                          Respectfully Submitted,

                                           /s/ Tadesse Gebreegziabher
                                          By: Dr. Tadesse Gebreegziabher, Plaintiff
                                               Pro Se
                                               PO Box 2994
                                               Dearborn, MI 48123
                                               Telephone: (313) 283-7395
                                               Email: Gebreeg17@gmail.com

  Dated: April 15, 2021




                                              23
 Case 4:21-cv-10845-SDD-KGA ECF No. 1, PageID.35 Filed 04/15/21 Page 35 of 41


                 NOTICE OF LIMITED SCOPE ASSISTANCE

      This complaint and jury demand were drafted or partially drafted with the

assistance of a lawyer licensed to practice in the State of Michigan, pursuant to MRPC

1.2(b). These documents were prepared with the assistance of the Detroit Mercy Law

Pro Se Legal Assistance Clinic, Theodore Levin U.S. Courthouse, Room 1044, 231 W.

Lafayette Blvd., Detroit, MI 48226, Tel: 313-234-2690.




                                         24
    Case 4:21-cv-10845-SDD-KGA ECF No. 1, PageID.36 Filed 04/15/21 Page 36 of 41


                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

    TADESSE GEBREEGZIABHER,

              Plaintiff,

-vs-

EBERSPAECHER NORTH AMERICA, INC.

              Defendant.


    Tadesse Gebreegziabher
    Plaintiff, Pro Se
    PO Box 2994
    Dearborn, MI 48123
    (313) 283-7395
    Gebreeg17@gmail.com


                             DEMAND FOR JURY TRIAL2

Plaintiff hereby demands a Trial by Jury in the above-entitled matter.

Respectfully Submitted,

                                       /s/ Tadesse Gebreegziabher
                                      By: Dr. Tadesse Gebreegziabher, Plaintiff
                                           Pro Se
                                           PO Box 2994
                                           Dearborn, MI 48123

2
  This complaint and jury demand were drafted with the assistance of a lawyer licensed
to practice in the State of Michigan, pursuant to MRPC 1.2(b). They were prepared
with the assistance of the Detroit Mercy Law Pro Se Legal Assistance Clinic, Theodore
Levin U.S. Courthouse, Room 1044, 231 W. Lafayette Blvd., Detroit, MI 48226, Tel:
313-234-2690
                                          25
 Case 4:21-cv-10845-SDD-KGA ECF No. 1, PageID.37 Filed 04/15/21 Page 37 of 41


                                        Telephone: (313) 283-7395
                                        Email: Gebreeg17@gmail.com

Dated: April 15, 2021

                 NOTICE OF LIMITED SCOPE ASSISTANCE

This complaint and jury demand were drafted or partially drafted with the assistance

of a lawyer licensed to practice in the State of Michigan, pursuant to MRPC 1.2(b).

These documents were prepared with the assistance of the Detroit Mercy Law Pro Se

Legal Assistance Clinic, Theodore Levin U.S. Courthouse, Room 1044, 231 W.

Lafayette Blvd., Detroit, MI 48226, Tel: 313-234-2690.




                                        26
Case 4:21-cv-10845-SDD-KGA ECF No. 1, PageID.38 Filed 04/15/21 Page 38 of 41
Case 4:21-cv-10845-SDD-KGA ECF No. 1, PageID.39 Filed 04/15/21 Page 39 of 41
Case 4:21-cv-10845-SDD-KGA ECF No. 1, PageID.40 Filed 04/15/21 Page 40 of 41
Case 4:21-cv-10845-SDD-KGA ECF No. 1, PageID.41 Filed 04/15/21 Page 41 of 41
